Citation Nr: 1701000	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disability.

 2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

 3.  Entitlement to an increased rating in excess of 10 percent for a right knee disability. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of that hearing is of record.


REMAND

In a September 2016 letter, the United States Office of Personnel Management (OPM) indicated that the Veteran had been awarded disability retirement under the Federal Employee Retirement System (FERS) due to a chronic adjustment disorder.  OPM stated that the Veteran had claimed to be disabled due, in part, to dry eye syndrome, osteoarthritis, and bad knees.  However, OPM indicated that the Veteran had been granted disability retirement solely as a result of a chronic adjustment disorder.  Records pertaining to the award of benefits under FERS have not been associated with the record for appellate review.  A remand is necessary to attempt to obtain the Veteran's disability records from OPM in accordance with Federal guidelines.

Regarding the claim for service connection for an eye disability, the Veteran initially filed a claim for service connection for dry eyes in February 2009.  In a February 2009 VA treatment record, a VA examiner diagnosed dry eye and diagnosed medication.  In an August 2014 VA medical examination report, provided to determine the etiology of the claimed eye disability, a VA examiner diagnosed both bilateral glaucoma and hemiretinal vein occlusion.  The examiner did not indicate that either disability caused the dry eye symptomatology for which the Veteran initially claimed service connection.   A remand is necessary to schedule an additional VA examination to determine if a disability causing chronic dry eye exists and, if so, the etiology of any such disability.

In October 2015, the Board remanded the claim for service connection for a right hip disability.  In the remand instructions, the Board requested that that the Veteran be scheduled for an examination to determine the etiology of a claimed right hip disability.  The Board requested that a VA examiner, having completed a physical examination and a review of the claims file, was to provide opinions regarding the etiology of the claimed right hip disability, to include an opinion as to whether the disability was caused or permanently aggravated by a service-connected disability.  In a December 2015 VA medical examination report, a VA examiner reported examining the Veteran and reviewing the claims file.  The examiner did not provide an opinion as to whether the disability was caused or permanently aggravated by a service-connected disability.  A later attempt was made to contact the December 2015 VA examiner to request another opinion, but that examiner was no longer with VA.  Instead of providing the Veteran with another examination, an opinion was obtained from another VA examiner who had reviewed the claims file, but had not examined the Veteran.  As the Board requested that an examiner who had examined the Veteran personally provide the required opinions, a remand is required to schedule another VA examination.

Regarding the claim for an increased rating for a right knee disability, VA last provided the Veteran with a VA examination to determine the severity of that disability in July 2015.  In a January 2016 VA treatment record, the Veteran reported falling and reinjuring the right knee in December 2015.  In an August 2016 VA treatment record, a VA examiner reported that the Veteran walked with a mild antalgic gait, but did not indicate the reason for the altered gait.  On examination, the August 2016 examiner noted that range of flexion of the knee had worsened since the July 2015 VA examination.  As the evidence suggests that the Veteran's right knee disability has worsened since the most recent VA examination, a remand is necessary to schedule an additional VA examination to determine the severity of the Veteran's right knee disability.  

The claim of entitlement to a TDIU is inextricably intertwined with the other claims on appeal and must be remanded.  Additionally, in an October 2015 remand, the Board requested that the Veteran be scheduled for a VA Social and Industrial Survey to ascertain the impact of all of the service-connected disabilities, to include the Veteran's service-connected psychiatric disability, on employability.  In a January 2016 VA Social and Industrial Survey, the Veteran indicated that he was working as a Social Security Administration claims representative, but stated that he was considering retiring because he did not believe that he could perform his duties due to his disabilities.  Subsequently, the Veteran retired and OPM awarded disability retirement under FERS due to a chronic adjustment disorder.  As the Veteran's employment situation has changed since the most recent survey, a remand is necessary to schedule the Veteran for VA Social and Industrial Survey to ascertain the impact of all the service-connected disabilities on employability.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for service-connected disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  

2.  Secure for association with the claims file copies of the OPM disability retirement records, to include any decisions and any medical records utilized in making the decisions.  If any records are unavailable or do not exist, obtain certification from OPM stating that is the case and advise the Veteran.  

2.  Schedule the Veteran for a VA examination of the right knee and right hip by a medical doctor specializing in orthopedics.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must report the range of motion of the right knee, expressed in degrees, to include, if possible, readings for weighted, non-weighted, passive, and active motion, with comparison to the left knee if there are no abnormalities of the left knee.  The examiner must make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right knee due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  The examiner should indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should also note whether there is ankylosis of the knee.  After an examination examiner is asked to also provide the following opinions:

(a)  Diagnose all right hip disabilities shown.

(b)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed right hip disability is related to service or any incident of service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right hip disability was caused by a service-connected disability or disabilities, to include low back, bilateral knee, and bilateral flat feet disabilities, or by an altered gait caused by a service-connected disability or disabilities?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right hip disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected disability or disabilities, to include low back, bilateral knee, and bilateral flat feet disabilities, or by an altered gait caused by a service-connected disability or disabilities?  

3.  Schedule the Veteran for a VA eye examination by an examiner with sufficient expertise to determine the nature and etiology of any current eye disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed. The supporting rationale for all opinions expressed must be provided.  In reviewing the record, the examiner should particularly note the Veteran's reports of experiencing dry eye since in-service radial keratotomy surgery, and the February 2009 VA treatment record diagnosing dry eye.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disability, to include any disability resulting in chronic dry eye symptomatology, is etiologically related to active service, to specifically include the in-service radial keratotomy surgery.

4.  Schedule the Veteran for a VA psychiatric examination to ascertain the impact of the service-connected psychiatric disability on employability.  The claims folder must be reviewed and that review should be indicated in the report.  The examiner should opine as to the level of occupational impairment caused by service-connected disability and should describe the symptoms that result in that level of impairment.

5.  Schedule the Veteran for VA Social and Industrial Survey to ascertain the impact of all the service-connected disabilities on employability.  The examiner must review the claims file and note that review in the report.  The examiner must consider the Veteran's educational and occupational history, and note those factors in the report.  The examiner must also evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of nonservice-connected disabilities, but with consideration of work history and training, make him unable to secure or follow a substantially gainful occupation.  The Board notes that the Veteran is service-connected for adjustment disorder with mixed anxiety and depressed mood, skin disabilities, a right rotator cuff disability, a left knee disability, a right knee disability, tinnitus, pseudofolliculitis of the face, bilateral flat feet, lumbar strain, a left elbow disability, a right index trigger finger disorder, gastroesophageal reflux disease, a surgical scar of the right shoulder and the left lower extremity, left ear hearing loss, headaches, bilateral carpal tunnel syndrome of the wrists, and residuals of a right thumb fracture.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with the other clinical evidence of record.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

6.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




